DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see pages 3-4 of applicant’s response, filed 01/10/22, with respect to the rejections under Rodriguez have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rodriguez et al. (US 2010/0262706 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett et al. (Barnett) (US 2013/0076989 A1) (of record) in view of Faiman et al. (Faiman) (US 2012/0192251 A1) (of record) and Rodriguez et al. (Rodriguez) (US 2010/0262706 A1).
As to claim 1, Barnett discloses a first appliance adapted for use in a home network that includes a second appliance (see Abstract, paragraph 13), the first comprising:
a processing device (paragraph 12, 18);
a communication interface coupled to the processing device for coupling the first appliance to the home network (paragraph 20); and
a memory storing instructions (paragraph 12, 18), wherein the instructions, when executed by the processing device, cause the first appliance in a first state to authenticate the second appliance (paragraph 20, 24) and only when the second appliance is authenticated, automatically execute a command received from the second appliance via the communication interface (paragraph 12, 16, 17, 26) whereupon the first appliance will be placed into a second state of the first appliance which is different from the first state of the first appliance (paragraph 20, 26).
While Barnett discloses authenticating the devices (paragraph 20, 24) and determining a current state of the first controllable appliance at a time corresponding to when the first controllable appliance receives the command communication from the second controllable appliance, causing the first controllable appliance to use the current state of the first controllable appliance to determine whether to perform the command 
In an analogous art, Faiman discloses a method of determining trust data for devices in a network (Abstract) wherein a first device will determine a trust level of the second device (the first device calculates an internal trust for the second device based on the first rating and a first time since the occurrence of the first interaction, Abstract; the controller at the first device determines whether the total trust for the second device is less Shah a minimum threshold value of the total trust, para.0047, Fig.9), causing the first controllable appliance to use a current state of the first controllable appliance to determine a trust level of the second controllable appliance (“internal state trust level"; Fig. 6; paragraph 42-44) and automatically executing by the first controllable appliance the command for causing the first controllable appliance for causing the first controllable appliance to be placed into the first state only when the second controllable appliance is determined to have a trust level indicative of the second controllable appliance being trustworthy (if it is determined that the total trust for the second device is greater than or equal to minimum threshold value of the total trust, the controller of the first device performs or allows the interaction between the first and second device to be performed 
	Additionally, in an analogous art, Rodriguez discloses a communication system (Fig. 1) wherein a node will determine a trust level for a second node prior to performing a communication requested by the second node (Fig. 3; paragraph 13, 24-27) wherein a trust level for the second node is determined using a first operating state of the first node (determining whether the node is operating with a current or out-of-date trust data table so as to either use an internal stored trust value or poll neighbor nodes for trust values; paragraph 25, 29, 34) and only when the second node is determined to have a trust level indicative of the second node being trustworthy automatically executing a command received from the second node (enabling the communication session; paragraph 36) so as to ensure the trust data is accurate by polling other devices for trust data when the node is determined to be using data older than a set threshold (paragraph 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Barnett’s system to include in response to the first controllable appliance receiving the command communication, causing the first controllable appliance to determine a trust level of the second controllable appliance, causing the first controllable appliance to use a current state of the first controllable appliance to determine a trust level of the second controllable appliance, when it is determined by the first controllable appliance that the second controllable appliance is trustworthy, causing the first controllable appliance to automatically execute the command for causing the first controllable appliance to be placed into the first state, as 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Barnett and Faiman’s system to include using a first operating state of the first appliance to determine a trust level assigned to the second controllable appliance and only when the second controllable appliance is determined to have a trust level indicative of the second controllable appliance being trustworthy automatically executing a command received from the second appliance whereupon the first controllable appliance will be placed into a second operating state different from the first operating state, as taught in combination with Rodriguez, for the typical benefit of ensuring the trust data is accurate and updated.

As to claim 3, Barnett, Faiman and Rodriguez disclose wherein the current operating state of the first controllable appliance comprises an input receiving operating state of the first controllable appliance (see Rodriguez at paragraph 25-26).

As to claim 4, Barnett, Faiman and Rodriguez disclose wherein the current operating state of the first controllable appliance comprises an output transmission operating state of the first controllable appliance (see Rodriguez at paragraph 25-26).

As to claim 5, Barnett, Faiman and Rodriguez disclose wherein the first controllable appliance uses the current operating state of the first controllable appliance to obtain from a one of a plurality of trustworthiness tables for the first controllable 

As to claim 6, Barnett, Faiman and Rodriguez disclose wherein the trust level setting for the second controllable appliance is cross-referenced to a device identifier for the second controllable appliance and the current operating state of the first controllable appliance and wherein the device identifier for the second controllable appliance is included in the command communication received from the second controllable appliance (device identifier field; see Faiman at paragraph  42, 44, Fig. 6, 7).

As to claim 7, Barnett, Faiman and Rodriguez disclose causing the first controllable appliance to retrieve the trust level setting for the second controllable appliance from a device located remotely from the first controllable appliance (trust information accessed remotely; see Faiman at paragraph 18, 42, 67).

As to claim 8, Barnett, Faiman and Rodriguez disclose causing the first controllable appliance to provide a device identifier for the second controllable appliance to the device located remotely from the first controllable appliance to thereby receive from the device located remotely from the first controllable appliance trust level setting (see Barnett at paragraph 24, Faiman at paragraph 18, 42, 67).



As to claim 10, Barnett, Faiman and Rodriguez disclose wherein the device located remotely from the first controllable appliance comprises an Internet server device having an associated data repository in which the trust level setting is stored (see Barnett at paragraph 24 and Faiman at paragraph 18, 25, 26, 31).

As to claim 11, Barnett, Faiman and Rodriguez disclose wherein the first controllable appliance further uses a current operating state of a third controllable appliance at the time to when the first controllable apparatus receives the command communication from the second controllable appliance and also using the determine current operating state of the third appliance to determine the trust level of the second controllable appliance (see Barnett at Fig. 5; paragraph 20, 22, 24-25 and Rodriguez at paragraph 25-26).

As to claim 13, Barnett, Faiman and Rodriguez disclose wherein the current state of the third controllable appliance comprises a current input receiving state of the third controllable appliance (see Rodriguez at paragraph 25-26).



As to claim 15, Barnett, Faiman and Rodriguez disclose wherein the first controllable appliance comprises an audio-video receiver (television; see Barnett at Fig. 1, paragraph 12).

As to claim 16, Barnett, Faiman and Rodriguez disclose wherein the second controllable appliance comprises an audio and/or video source device coupled to the audio-video receiver via a one of a plurality of audio and/or video inputs (see Barnett at Fig. 1, 3-4; paragraph 18, 20, 22).

As to claim 17, Barnett, Faiman and Rodriguez disclose wherein the command communication received from the second controllable appliance comprises a CEC command communication (see Barnett at paragraph 24).

As to claim 18, Barnett, Faiman and Rodriguez disclose wherein the first controllable appliance comprises a television receiver (see Barnett at paragraph 12, 20, 22).

As to claim 19, Barnett, Faiman and Rodriguez disclose wherein the second controllable appliance comprises an audio and/or video source device coupled to the 

As to claim 20, Barnett, Faiman and Rodriguez disclose wherein the command communication received from the second controllable appliance comprises a CEC command communication (see Barnett at paragraph 24).

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barnett, Faiman and Rodriguez and further in view of Wang et al. (Wang) (US 2017/0230362 A1) (of record).
As to claims 2, 12, while Barnett, Faiman and Rodriguez disclose determining the current operating state of the first controllable appliance, they fail to specifically disclose wherein the current operating states comprises a powered condition operating state of the first controllable appliance.
In an analogous art, Wang discloses a system which identify a trust level for accessing a controllable appliance by determining a current operating state of the controllable appliance (paragraph 94-96, 101-111) wherein the current operating states comprises a powered condition operating state of the first controllable appliance (paragraph 113) so as to take into account various factors to determine the relative trustworthiness of the current usage environment (paragraph 92-93, 106-108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify Barnett, Faiman and Rodriguez’s system to include wherein the current operating states comprises a powered condition operating .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 8, 11-17 of U.S. Patent No. 9,621,948 in view of Faiman and Rodriguez. 
As to claim 1 of the instant application, claim 1 of U.S. Patent No. 9,621,948 discloses all of the claim limitations except using a first operating state of the first appliance to determine a trust level assigned to the second controllable appliance and only when the second controllable appliance is determined to have a trust level indicative of the second controllable appliance being trustworthy automatically executing a command received from the second appliance whereupon the first controllable appliance will be placed into a second operating state different from the first operating state.

	Additionally, in an analogous art, Rodriguez discloses a communication system (Fig. 1) wherein a node will determine a trust level for a second node prior to performing a communication requested by the second node (Fig. 3; paragraph 13, 24-27) wherein a trust level for the second node is determined using a first operating state of the first node (determining whether the node is operating with a current or out-of-date trust data table so as to either use an internal stored trust value or poll neighbor nodes for trust 
It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify U.S. Patent No. 9,621,948 to include in response to the first controllable appliance receiving the command communication, causing the first controllable appliance to determine a trust level of the second controllable appliance, causing the first controllable appliance to use a current state of the first controllable appliance to determine a trust level of the second controllable appliance, when it is determined by the first controllable appliance that the second controllable appliance is trustworthy, causing the first controllable appliance to automatically execute the command for causing the first controllable appliance to be placed into the first state, as taught in combination with Faiman, for the typical benefit of preventing unauthorized persons to access, break into or misuse devices through use of malicious programs.
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify U.S. Patent No. 9,621,948 and Faiman’s system to include using a first operating state of the first appliance to determine a trust level assigned to the second controllable appliance and only when the second controllable appliance is determined to have a trust level indicative of the 
	
As to claim 3, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the current operating state of the first controllable appliance comprises an input receiving operating state of the first controllable appliance (see Rodriguez at paragraph 25-26).

As to claim 4, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the current operating state of the first controllable appliance comprises an output transmission operating state of the first controllable appliance (see Rodriguez at paragraph 25-26).

As to claim 5, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the first controllable appliance uses the current state of the first controllable appliance to obtain from a one of a plurality of trustworthiness tables for the first 

As to claim 6, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the trust level setting for the second controllable appliance is cross-referenced to a device identifier for the second controllable appliance and the current state of the first controllable appliance and wherein the device identifier for the second controllable appliance is included in the command communication received from the second controllable appliance (device identifier field; see Faiman at paragraph  42, 44, Fig. 6, 7 and U.S. Patent No. 9,621,948 at claim 3).

As to claim 7, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose causing the first controllable appliance to retrieve the trust level setting for the second controllable appliance from a device located remotely from the first controllable appliance (trust information accessed remotely; see Faiman at paragraph 18, 42, 67 and U.S. Patent No. 9,621,948 at claim 6).

As to claim 8, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose causing the first controllable appliance to provide a device identifier for the second controllable appliance to the device located remotely from the first controllable 

As to claim 9, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose that the device identifier for the second controllable appliance is obtained from the second controllable appliance (see Faiman at paragraph 46-48).

As to claim 10, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the device located remotely from the first controllable appliance comprises an Internet server device having an associated data repository in which the trust level setting is stored (see Faiman at paragraph 18, 25, 26, 31 and U.S. Patent No. 9,621,948 at claim 8).

As to claim 11, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the first controllable appliance further uses a current operating state of a third controllable appliance at the time to when the first controllable apparatus receives the command communication from the second controllable appliance and also using the determine current operating state of the third appliance to determine the trust level of the second controllable appliance (see Rodriguez at paragraph 25-26).



As to claim 14, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the current state of the third controllable appliance comprises a current output transmission state of the third controllable appliance (see Rodriguez at paragraph 25-26).

As to claim 15, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the first controllable appliance comprises an audio-video receiver and the controlling device comprises a remote control adapted to transmit command communications to the second controllable appliance (U.S. Patent No. 9,621,948 at claim 11-12).

As to claim 16, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the second controllable appliance comprises an audio and/or video source device coupled to the audio-video receiver via a one of the plurality of audio and/or video inputs (U.S. Patent No. 9,621,948 at claim 13).

As to claim 17, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the command communication comprises a CEC command communication (U.S. Patent No. 9,621,948 at claim 14).



As to claim 19, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the second controllable appliance comprises an audio and/or video source device coupled to the television receiver via a one of the plurality of audio and/or video inputs (U.S. Patent No. 9,621,948 at claim 16).

As to claim 20, U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose wherein the command communication comprises a CEC command communication (U.S. Patent No. 9,621,948 at claim 17).

Claims 2, 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,621,948, Faiman and Rodriguez and further in view of Wang.
As to claims 2, 12, while U.S. Patent No. 9,621,948, Faiman and Rodriguez disclose determining the current operating state of the first controllable appliance, they fail to specifically disclose wherein the current operating states comprises a powered condition operating state of the first controllable appliance.

It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to modify U.S. Patent No. 9,621,948, Faiman and Rodriguez’s system to include wherein the current operating states comprises a powered condition operating state of the first controllable appliance, as taught in combination with Wang, for the typical benefit of taking into account various factors to determine the relative trustworthiness of the current usage environment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/           Primary Examiner, Art Unit 2424